DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed June 17, 2022, is entered.  Applicant amended claims 1, 3, 5 and 13 and added claim 17.  No  new matter is entered.  Claims 1-13 and 17 are pending before the Office for review.  Claims 14-16 remain withdrawn in response to a restriction requirement.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 requires the first and/or second faces of the troughs have a conductor thereon and that the conductor is on the first and second faces of the trough.  These two claim limitations contradict one another and render the claimed invention insolubly ambiguous as to its scope.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-13 and 17 are rejected due to their dependency on claim 1.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166 A1) in view of Topping et al. (U.S. Publication No. 2014/0230895) (“Topping2” herein). 
With respect to claims 1 and 3, Topping teaches a device comprising a substrate (305) having a structured surface from which an array of peaks and troughs extends, wherein each trough has a first and a second face.  Figure 2a and Page 19, Line 33 to Page 20, Line 18.  The first and second faces of the troughs have a conductor thereon (318).  Figure 2a and Page 20, Lines 11-13.  The troughs are at least partially filled with a semiconductor material (316).  Figure 2a and Page 20, Lines 11-13.
Topping is silent as to whether a material for storing electrical potential energy is used in place of the semiconductor material.
However, Topping2, which deals with a similarly structured trough and peak-type device, teaches the troughs and peaks are also useful for forming a batter, wherein an ion conducting layer is disposed within the trough.  Paragraph 32.  An ion conducting layer is a material for storing electrical potential energy within the scope of the claimed invention.  Paragraph 32.  Topping2 further teaches the substrate structure is suitable for forming a solar cell or a battery, wherein the device-type is interchangeable based on the selected materials.  Paragraph 32.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Topping’s peak and trough substrate array to form a battery instead of a solar cell because Topping2 teaches the device types are interchangeable for one another based on the selected materials, meaning the modification has a reasonable expectation of success.
Finally, modified Topping teaches the energy storage device is a battery, wherein the conductor, as depicted in Figure 2a, is placed on the first and second faces of the trough and in electrical communication with the material therein (ion conducting layer, as taught by Topping2) such that electric current can flow between neighboring troughs and through neighboring peaks.  Figure 2a.
	With respect to claims 2 and 4, modified Topping teaches the material for storing electrical potential energy stores the electrical potential energy in the form of chemical energy via the ion conducting organic layer.  Topping2, Paragraph 32.
	With respect to claim 7, Topping teaches the first face and the second face of the trough are at a first and second angle relative to a normal from the substrate, wherein the first and second angles are from 45 to less than 90 degrees.  Page 9, Lines 16-21.
With respect to claim 8, modified Topping teaches the first and second conductors are metal.  Topping2, Paragraph 16.
	With respect to claim 10, Topping teaches, as seen in Figure 2a, there is a gap between the conductor on the first face and the conductor on the second face of the trough such that the two are not in electrical contact with one another.  Figure 2a.
With respect to claim 11, Topping and Topping2, as combined above, teach the energy storage device with the material for storing electrical potential energy in the troughs but are silent as to the depth of the material.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, the material for storing electrical potential energy performs its storing function independent of its specific depth.
(4)
Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166 A1) in view of Topping et al. (U.S. Publication No. 2014/0230895) (“Topping2” herein), as applied to claims 1-4, 7, 8, 10 and 11 above, and further in view of Nair et al. (U.S. Publication No. 2009/0303660).
With respect to claims 5, 6 and 9, modified Topping teaches the energy storage device comprises a battery but is silent as to whether the energy storage device can be an electrostatic double layer capacitance (EDLC) device.
However, Nair, which deals with batteries, EDLCs and their electrodes, teaches an EDLC is paired with a battery to increase the battery life while reducing its size and weight.  Paragraph 131.  Nair further teaches the EDLC comprises a carbon electrode, which is a conductive non-metal.  Abstract and Paragraph 139.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form either a separate energy storage device with an EDLC structure or modify the battery energy storage device to also contain an EDLC structure in some of the troughs because Nair teaches doing so increases the battery life, among other benefits.
(5)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166 A1) in view of Topping et al. (U.S. Publication No. 2014/0230895) (“Topping2” herein), as applied to claims 1-4, 7, 8, 10 and 11 above, and further in view of Inoue et al. (U.S. Publication No. 2013/0323585).
With respect to claims 12 and 13, modified Topping teaches a device that is an optoelectronic device, wherein the first face of each trough has a semiconductor coating thereon and the semiconductor on the first face and the conductor are the second face are in contact with another semiconductor in the trough.  Topping, Figure 2a and Page 19, Line 33 to Page 20, Line 18.  
Modified Topping is silent as to how the optoelectronic device is incorporated with the material for storing electrical potential energy.
However, Inoue, which deals with devices comprising both solar cells and batteries, teaches a battery is paired with a solar cell in a device to charge the device.  Paragraphs 202 and 207.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to pair the solar cell with the battery because Inoue teaches the solar cell can be used to charge the battery within the device.
Furthermore, regarding the placement of the battery relative to the solar cell, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the positioning of the battery as a coating or otherwise is within the scope of the combination so long as light can be incident on the solar cell for charge generation.
(6)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166 A1) in view of Topping et al. (U.S. Publication No. 2014/0230895) (“Topping2” herein), as applied to claims 1-4, 7, 8, 10 and 11 above, and further in view of Fogel et al. (U.S. Publication No. 2012/0031454).
With respect to claim 17, modified Topping is silent as to whether the substrate is a single-layer substrate.
However, Fogel, which deals with a device characterized by a substrate having a peak and trough array, teaches glass is an effective substrate material for such a device.  Paragraph 19.  Glass is a single-layer substrate within the scope of the claimed invention.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Topping with Fogel is the simple substitution of one known element for another to obtain predictable results.  Modified Topping teaches a device comprising a substrate having an array of peaks and troughs, wherein the device is an optoelectronic device, such as a solar cell, or a battery.  Fogel teaches a solar cell comprising a substrate having an array of peaks and troughs, wherein the substrate is a single-layer material in the form of glass.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use glass in modified Topping’s device because Fogel teaches it is an effective substrate material for a substrate having an array of peaks and troughs, meaning the modification has a reasonable expectation of success.
(7)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection. 
(8)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759